Title: To George Washington from William Augustine Washington, 20 May 1799
From: Washington, William Augustine
To: Washington, George



My Dr sir
Haywood May 20th 1799

This will be delivered to you by Capt. Bowcock, who carries up the Ballence of what corn I could spare 166 Barrels—the first Load was 187½ Barrels, he was to have taken 200 but I left home before he had finished the Load, I mentioned that quantity in my Letter but the wind coming on to blow fresh he chose rather to go with that quantity, than to remain longer—I have sent my Steward to day to Mr Wm Floods, who has the disposing of the Corn of Mr Thacker Washingtons Estate and expect an answer this Evening, whether he will let the Estates Corn go to you, under my contract with you—the wind being favorable Capt. Bowcock has called on me to dispatch him, so that I shall not see my Steward, before his Vessel Sails but as he has ordered his skipper to call at Roziers Creek, & he intends to ride up there he will see him, & will be able to inform you whether I am to have the Corn or not, and the probable quantity—I have recd the Barrel of fish, and Capt. Bowcock says he is to get the Whiskey when he goes up⟨,⟩ one Barl of the first quality and another of the second.
I only returned last Night from Mansfield, blest with a charming agreeable Wife, who desires to be most respectfully remembered to you and Mrs Washington. I am My Dr sir with the sincerest respect, your Affectionate Nephew

Willm Augt. Washington

